OPINION — AG — **** INDIANS — HEIRSHIP — CONVEYANCE **** (1) EFFECTIVE JANUARY 13, 1969, DISTRICT JUDGES AND ASSOCIATE DISTRICT JUDGES OF OKLAHOMA WILL HAVE THE AUTHORITY TO DETERMINE HEIRS OF DECEASED MEMBERS OF THE FIVE CIVILIZED TRIBES AS PROVIDED IN 84 O.S. 1961 251 [84-251]  (2) THE DISTRICT JUDGES AND ASSOCIATE DISTRICT JUDGES OF OKLAHOMA HAVE AUTHORITY TO APPROVE CONVEYANCES OF INHERITED, RESTRICTED LANDS OF THE FIVE CIVILIZED TRIBES TO SAME EXTENT THAT COUNTY CLERKS OF OKLAHOMA HAD UNDER 58 O.S. 1961 901 [58-901] CITE: ARTICLE VII, SECTION 7, ARTICLE VII, SECTION 8(D) (WM. HOWARD O'BRYAN) FILENAME: m0000801 SENATOR JOHN YOUNG ATTORNEY GENERAL OF OKLAHOMA — OPINION DECEMBER 20, 1968 OPINION — AG — **** INDIANS — HEIRS — LAND CONVEYANCES — APPROVAL **** THE ADOPTION OF BUILDING SETBACK LINES ALONG PROPOSED AS WELL AS PRESENT HIGHWAY ALIGNMENTS WILL REQUIRE PROPERTY OWNERS TO RESPECT THESE LINES ACCORDING TO 19 O.S. 1961 866.14-866.15 [19-866.14] — [19-866.15]. CITE: ARTICLE VII, SECTION 7, ARTICLE VII, SECTION 8(D) ARTICLE VII, SECTION 14, 58 O.S. 1961 901 [58-901] 84 O.S. 1961 251 [84-251] (W. HOWARD O'BRYAN, JR.) FILENAME: m0008743 Senator John Young Attorney General of Oklahoma — Opinion December 20, 1968 Indians — Heirs — Land Conveyances — Approval The adoption of building setback lines along proposed as well as present highway alignments will require property owners to respect these lines according to 19 O.S. 866.14 [19-866.14] 19 O.S. 866.15 [19-866.15] (1961).  Your letter of December 17, 1968, wherein you request an official opinion on the following questions: 1. Will the associate district judges of Oklahoma have the authority to determine heirs of deceased members of the Five Civilized Tribes? 2. Will the associate district judges of Oklahoma have the authority to approve conveyances made by members of the Five Civilized Tribes on their inherited, restricted lands? In answer to your first question, Section 1 of the Act of Congress of June 14, 1918, (40 Stat. 606), provides in part as follows: ". . . That a determination of the question of fact as to who are the heirs of any deceased citizen allottee of the Five Civilized Tribes of Indians who may die or may have heretofore died, leaving restricted heirs, by the probate court of the State of Oklahoma having jurisdiction to settle the estate of said deceased, conducted in the manner provided by the laws of said State for the determination of heirship in closing up the estates of deceased persons, shall be conclusive of said question: Provided, . . ." Title 84 O.S. 251 [84-251] passed in 1919, vested jurisdiction in the county court, among other things, to hear and determine the question of fact as to heirship.  Article VII, Section 7 Oklahoma Constitution, adopted July 11, 1967, transferred the jurisdiction, functions, powers and duties of the county courts to the district courts, and gave full power and authority to the district courts to succeed to and assume jurisdiction of all causes, matters and proceedings of the county courts.  Article VII, Section 8(d) Oklahoma Constitution, grants the authority to district judges and associate district judges to exercise all jurisdiction of the court. Article 7, Section 14, Oklahoma Constitution, makes the effective date of the above constitutional provision on January 13, 1969.  It is, therefore, the opinion of the Attorney General that your first question should be answered in the affirmative. Effective January 13, 1969, district judges and associate district judges of Oklahoma will have the authority to determine heirs of deceased members of the Five Civilized Tribes.  In answer to your second question, Section 1 of the Act of Congress, August 4, 1947, (61 Stat. 732), provides in part as follows: ". . . That all restrictions upon all lands in Oklahoma belonging to members of the Five Civilized Tribes . . . shall be, and are hereby, removed at and upon his or her death: Provided, . . . no conveyance . . . of any interest in land acquired . . . by an Indian heir or devisee of one-half or more Indian blood, when such interest in land was restricted . . . shall be valid unless approved in open court by the county court of the county in Oklahoma in which the land is situated; (b) that petition for approval of conveyance shall be set for hearing not less than ten days from the date of filing, and notice of hearing thereon, signed by the county judge, . . . shall be given. . . ." It is of particular note that the above reference to the county court and county judge is not capitalized in the Act. It therefore, appears that it was not the intent of the Act to name a specific court, but rather to designate a court of the county having jurisdiction conferred upon it to approve conveyances as provided by the laws of the State of Oklahoma.  Title 58 O.S. 901 [58-901] (1961), conferred jurisdiction upon the county courts of this State to approve deeds of adult full blood Indians conveying their inherited lands as provided by the laws of the United States. This jurisdiction is now conferred upon the district courts effective January 13, 1969, by virtue of Article 7 of the Oklahoma Constitution. District judges and associate district judges are granted the authority to exercise the jurisdiction of the district courts. It is, therefore, the opinion of the Attorney General that your second question should be answered in the affirmative. The district judges and associate district judges of Oklahoma have authority to approve conveyances of inherited, restricted lands by adult full blood Indian heirs.  (W. Howard O'Bryan Jr.) FILENAME: m0008756 Senator John W. Young Attorney General of Oklahoma — Opinion January 10, 1969 Indians — Heirship — Conveyances 1. Effective January 13, 1969, district judges and associate district judges of Oklahoma will have the authority to determine heirs of deceased members of the Five Civilized Tribes as provided in 84 O.S. 251 [84-251] (1961). 2. The district judges and associate district judges of Oklahoma have authority to approve conveyances of inherited, restricted lands of the Five Civilized Tribes to same extent that County Clerks of Oklahoma had under 58 O.S. 901 [58-901] (1961).  Your letter of December 17, 1968, wherein you request an official opinion has been considered.  1. Will the associate district judges of Oklahoma have the authority to determine heirs of deceased members of the Five Civilized Tribes? 2. Will the associate district judges of Oklahoma have the authority to approve conveyances made by members of the Five Civilized Tribes on their inherited, restricted lands? In answer to your first question, Section I of the Act of Congress of June 14. 1918, (40 Stat. 606), provides in part as follows: ". . . That a determination of the question of fact as to who are the heirs of any deceased citizen allottee of the Five Civilized Tribes of Indians who may die or may have heretofore died, leaving restricted heirs, by the probate court of the State of Oklahoma having jurisdiction to settle the estate of said deceased, conducted in the manner provided by the laws of said State for the determination of heirship in closing up the estates of deceased persons, shall be conclusive of said question: Provided, . . ." Title 84 O.S. 251 [84-251] (1961), passed in 1919, vested jurisdiction in the county court, among other things, to hear and determine the question of fact as to heirship.  Article VII, Section 7 Oklahoma Constitution, adopted July 11, 1967. transferred the jurisdiction, functions, powers and duties of the county courts to the district courts, and gave full power and authority to the district courts to succeed to and assume jurisdiction of all causes, matters and proceedings of the county courts.  Article VII, Section 8(d) Oklahoma Constitution, grants the authority to district judges and associate district judges to exercise all jurisdiction of the court.  Article VII, Section 14 Oklahoma Constitution, makes the effective date of the above constitutional provision on January 13, 1969.  It is, therefore, the opinion of the Attorney General that your first question should be answered in the affirmative. Effective January 13, 1969. district judges and associate district judges of Oklahoma will have the authority to determine heirs of deceased members of the Five Civilized Tribes.  In answer to your second question, Section I of the Act of Congress, August 4, 1947, (61 Stat. 732), provides in part as follows: ". . . That all restrictions upon all lands in Oklahoma belonging to members of the Five Civilized Tribes . . . shall be, and are hereby, removed at and upon his or her death: Provided, . . ., 110 conveyance . . . of any interest in land acquired . . . by an Indian heir or devisee of one-half or more Indian blood, when such interest in land was restricted . . . shall be valid unless approved in open court by the county court of the county in Oklahoma in which the land is situated; (b) that petition for approval of conveyance shall be set for hearing not less than ten days from the date of filing, and notice of hearing thereon, signed by the county judge, . . . shall be given . . . ." It is of particular note that the above reference to the county court and county judge are not capitalized in the Act. It therefore, appears that it was not the intent of the Act to name a specific court. but rather to designate a court of the county having jurisdiction conferred upon it to approve conveyances as provided by the laws of the State of Oklahoma.  Title 58 O.S. 901 [58-901] (1961), conferred jurisdiction upon the county courts of this State to approve deeds of adult full blood Indians conveying their inherited lands as provided by the laws of the United States. This jurisdiction is now conferred upon the district courts effective January 13, 1969, by virtue of Article 7 of the Oklahoma Constitution. District judges and associate district judges are granted the authority to exercise the jurisdiction of the district courts. It is. therefore, the opinion of the Attorney General that your second question should be answered in the affirmative. The district judges and associate district judges of Oklahoma have authority to approve conveyances of inherited, restricted lands by adult full blood Indian heirs.  (W. Howard O'Bryan Jr.)